[a2020plan202006258kfilin001.jpg]
PIERIS PHARMACEUTICALS, INC. 2020 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY
INCENTIVE PLAN 1. DEFINITIONS. Unless otherwise specified or unless the context
otherwise requires, the following terms, as used in this Pieris Pharmaceuticals,
Inc. 2020 Employee, Director and Consultant Equity Incentive Plan, have the
following meanings: Administrator means the Board of Directors, unless it has
delegated power to act on its behalf to the Committee, in which case the term
“Administrator” means the Committee. Affiliate means a corporation which, for
purposes of Section 424 of the Code, is a parent or subsidiary of the Company,
direct or indirect. Agreement means an agreement between the Company and a
Participant pertaining to a Stock Right delivered pursuant to the Plan, in such
form as the Administrator shall approve. Board of Directors means the Board of
Directors of the Company. Cause means, with respect to a Participant (a)
dishonesty with respect to the Company or any Affiliate, (b) insubordination,
substantial malfeasance or non feasance of duty, (c) unauthorized disclosure of
confidential information, (d) breach by a Participant of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or similar
agreement between the Participant and the Company or any Affiliate, and (e)
conduct substantially prejudicial to the business of the Company or any
Affiliate; provided, however, that any provision in an agreement between a
Participant and the Company or an Affiliate, which contains a conflicting
definition of Cause for termination and which is in effect at the time of such
termination, shall supersede this definition with respect to that Participant.
The determination of the Administrator as to the existence of Cause will be
conclusive on the Participant and the Company. Code means the United States
Internal Revenue Code of 1986, as amended including any successor statute,
regulation and guidance thereto. Committee means the committee of the Board of
Directors, if any, to which the Board of Directors has delegated power to act
under or pursuant to the provisions of the Plan. Common Stock means shares of
the Company’s common stock, $0.001 par value per share. Company means Pieris
Pharmaceuticals, Inc., a Nevada corporation. Consultant means any natural person
who is an advisor or consultant that provides bona fide services to the Company
or its Affiliates, provided that such services are not in connection with the
offer or sale of securities in a capital raising transaction, and do not
directly or indirectly promote or maintain a market for the Company’s or its
Affiliates’ securities. Disability or Disabled means permanent and total
disability as defined in Section 22(e)(3) of the Code. Director means a member
of the Board of Directors. A-1



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin002.jpg]
Directors’ Compensation Year means the approximately one-year period beginning
on the date of each regular annual stockholders meeting and ending on the date
of the next regular annual stockholders meeting. Employee means any employee of
the Company or of an Affiliate (including, without limitation, an employee who
is also serving as an officer or Director of the Company or of an Affiliate),
designated by the Administrator to be eligible to be granted one or more Stock
Rights under the Plan. Exchange Act means the Securities Exchange Act of 1934,
as amended. Fair Market Value of a Share of Common Stock means: (1) If the
Common Stock is listed on a national securities exchange or traded in the over
the counter market and sales prices are regularly reported for the Common Stock,
the closing or, if not applicable, the last price of the Common Stock on the
composite tape or other comparable reporting system for the trading day on the
applicable date and if such applicable date is not a trading day, the last
market trading day prior to such date; (2) If the Common Stock is not traded on
a national securities exchange but is traded on the over the counter market, if
sales prices are not regularly reported for the Common Stock for the trading day
referred to in clause (1), and if bid and asked prices for the Common Stock are
regularly reported, the mean between the bid and the asked price for the Common
Stock at the close of trading in the over-the-counter market for the trading day
on which Common Stock was traded on the applicable date and if such applicable
date is not a trading day, the last market trading day prior to such date; and
(3) If the Common Stock is neither listed on a national securities exchange nor
traded in the over the counter market, such value as the Administrator, in good
faith, shall determine. ISO means an option intended to qualify as an incentive
stock option under Section 422 of the Code. Non Qualified Option means an option
which is not intended to qualify as an ISO. Option means an ISO or Non Qualified
Option granted under the Plan. Participant means an Employee, Director or
Consultant of the Company or an Affiliate to whom one or more Stock Rights are
granted under the Plan. As used herein, “Participant” shall include
“Participant’s Survivors” where the context requires. Performance Based Award
means a Stock Grant or Stock-Based Award which vests based on the attainment of
written Performance Goals as set forth in Paragraph 9 hereof. Performance Goals
means performance goals determined by the Committee in its sole discretion and
set forth in an Agreement. The satisfaction of Performance Goals shall be
subject to certification by the Committee. The Committee has the authority to
take appropriate action with respect to the Performance Goals (including,
without limitation, making adjustments to the Performance Goals or determining
the satisfaction of the Performance Goals in connection with a Corporate
Transaction) provided that any such action does not otherwise violate the terms
of the Plan. Plan means this Pieris Pharmaceuticals, Inc. 2020 Employee,
Director and Consultant Equity Incentive Plan. Securities Act means the
Securities Act of 1933, as amended. A-2



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin003.jpg]
Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.
Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant. Stock Grant
means a grant by the Company of Shares under the Plan. Stock Right means a right
to Shares or the value of Shares of the Company granted pursuant to the Plan --
an ISO, a Non-Qualified Option, a Stock Grant or a Stock-Based Award. Survivor
means a deceased Participant’s legal representatives and/or any person or
persons who acquired the Participant’s rights to a Stock Right by will or by the
laws of descent and distribution. 2. PURPOSES OF THE PLAN. The Plan is intended
to encourage ownership of Shares by Employees and Directors of and certain
Consultants to the Company and its Affiliates in order to attract and retain
such people, to induce them to work for the benefit of the Company or of an
Affiliate and to provide additional incentive for them to promote the success of
the Company or of an Affiliate. The Plan provides for the granting of ISOs, Non
Qualified Options, Stock Grants and Stock-Based Awards. 3. SHARES SUBJECT TO THE
PLAN. (a) The number of Shares which may be issued from time to time pursuant to
this Plan shall be the sum of: (i) 3,500,000 shares of Common Stock and (ii) any
shares of Common Stock that are represented by awards granted under the
Company’s 2014 Employee, Director and Consultant Equity Incentive Plan, the 2016
Employee, Director and Consultant Equity Incentive Plan, the 2018 Employee,
Director and Consultant Equity Incentive Plan, and the 2019 Employee, Director
and Consultant Equity Incentive Plan that are forfeited, expire or are canceled
without delivery of shares of Common Stock or which result in the forfeiture of
shares of Common Stock back to the Company on or after June 23, 2020, or the
equivalent of such number of Shares after the Administrator, in its sole
discretion, has interpreted the effect of any stock split, stock dividend,
combination, recapitalization or similar transaction in accordance with
Paragraph 24 of this Plan; provided, however, that no more than 10,121,550
Shares shall be added to the Plan pursuant to subsection (ii). (b) If an Option
ceases to be “outstanding”, in whole or in part (other than by exercise), or if
the Company shall reacquire (at not more than its original issuance price) any
Shares issued pursuant to a Stock Grant or Stock-Based Award, or if any Stock
Right expires or is forfeited, cancelled, or otherwise terminated or results in
any Shares not being issued, the unissued or reacquired Shares which were
subject to such Stock Right shall again be available for issuance from time to
time pursuant to this Plan. Notwithstanding the foregoing, if a Stock Right is
exercised, in whole or in part, by tender or withholding of Shares or if the
Company or an Affiliate’s tax withholding obligation is satisfied by the tender
or withholding of Shares, the number of Shares deemed to have been issued under
the Plan for purposes of the limitation set forth in Paragraph 3(a) above shall
be the number of Shares that were subject to the Stock Right or portion thereof,
and not the net number of Shares actually issued. In addition, Shares
repurchased by the Company with the proceeds of the option exercise price may
not be reissued under the Plan. However, in the case of ISOs, the foregoing
provisions shall be subject to any limitations under the Code. 4. ADMINISTRATION
OF THE PLAN. The Administrator of the Plan will be the Board of Directors,
except to the extent the Board of Directors delegates its authority to the
Committee, in which case the Committee shall be the Administrator. Subject to
the provisions of the Plan, the Administrator is authorized to: A-3



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin004.jpg]
(a) Interpret the provisions of the Plan and all Stock Rights and to make all
rules and determinations which it deems necessary or advisable for the
administration of the Plan; (b) Determine which Employees, Directors and
Consultants shall be granted Stock Rights provided that no more than 100,000
Shares may be issued under the Plan as “full value awards” (Stock Grants,
restricted stock units, performance shares and other full value Stock-Based
Awards); provided, if a full value award expires, is forfeited, or otherwise
lapses, the shares that were subject to the full value award shall again be
available for the grant of full value awards; (c) Determine the number of Shares
for which a Stock Right or Stock Rights shall be granted, provided however that
in no event shall Stock Rights to be granted to any non-employee director under
the Plan in any calendar year exceed an aggregate grant date fair value of
$400,000 except that the foregoing limitation shall not apply to awards granted
(i) pursuant to an election by a non-employee director to receive the award in
lieu of cash for all or a portion of cash fees to be received for service on the
Board or any Committee thereof or (ii) in connection with a non-employee
director initially joining the Board of Directors; (d) Specify the terms and
conditions upon which a Stock Right or Stock Rights may be granted, provided
that no dividends or dividend equivalents shall be paid on any Stock Right prior
to the vesting of the underlying Shares and no Stock Right shall be granted with
a vesting schedule providing for exercisability or the lapsing of restrictions
or repurchase rights over a period of less than one year from the date of grant.
Notwithstanding the foregoing: (i) Stock Rights may be granted that do not
comply with the applicable one-year minimum vesting requirement set forth above
with respect to a maximum of 5% of the Shares reserved for issuance under the
Plan; (ii) for purposes of counting Shares against the 5% limitation, the Share
counting rules under Section 3 of the Plan apply; (iii) Stock Rights granted to
non-employee Directors with vesting at the end of a Directors' Compensation Year
shall not be counted against the 5% limitation; and (iv) nothing in this Section
4(d) shall limit the authority of the Administrator to provide for the
acceleration of the exercisability of any Stock Right or the lapse of any
restrictions relating to any Stock Right, except as expressly limited by Section
24(e); (e) Determine and make any adjustments in the Performance Goals included
in any Performance-Based Awards; (f) Amend any term or condition of any
outstanding Stock Right, other than reducing the exercise price or purchase
price or extending the expiration date of an Option, provided that (i) such term
or condition as amended is not prohibited by the Plan; (ii) any such amendment
shall not impair the rights of a Participant under any Stock Right previously
granted without such Participant’s consent or in the event of death of the
Participant the Participant’s Survivors; and (iii) any such amendment shall be
made only after the Administrator determines whether such amendment would cause
any adverse tax consequences to the Participant, including, but not limited to,
the annual vesting limitation contained in Section 422(d) of the Code and
described in Paragraph 6(b)(iv) below with respect to ISOs and pursuant to
Section 409A of the Code; and (g) Adopt any sub-plans applicable to residents of
any specified jurisdiction as it deems necessary or appropriate in order to
comply with or take advantage of any tax or other laws applicable to the
Company, any Affiliate or to Participants or to otherwise facilitate the
administration of the Plan, which sub-plans may include additional restrictions
or conditions applicable to Stock Rights or Shares issuable pursuant to a Stock
Right; provided, however, that all such interpretations, rules, determinations,
terms and conditions shall be made and prescribed in the context of not causing
any adverse tax consequences under Section 409A of the Code and preserving the
tax status under Section 422 of the Code of those Options which are designated
as ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee. In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee. To the extent permitted under
applicable law, the Board of Directors or the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any portion of its A-4



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin005.jpg]
responsibilities and powers to any other person selected by it. The Board of
Directors or the Committee may revoke any such allocation or delegation at any
time. Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any Director of the
Company or to any “officer” of the Company as defined by Rule 16a-1 under the
Exchange Act. 5. ELIGIBILITY FOR PARTICIPATION. The Administrator will, in its
sole discretion, name the Participants in the Plan; provided, however, that each
Participant must be an Employee, Director or Consultant of the Company or of an
Affiliate at the time a Stock Right is granted. Notwithstanding the foregoing,
the Administrator may authorize the grant of a Stock Right to a person not then
an Employee, Director or Consultant of the Company or of an Affiliate; provided,
however, that the actual grant of such Stock Right shall be conditioned upon
such person becoming eligible to become a Participant at or prior to the time of
the execution of the Agreement evidencing such Stock Right. ISOs may be granted
only to Employees who are deemed to be residents of the United States for tax
purposes. Non Qualified Options, Stock Grants and Stock- Based Awards may be
granted to any Employee, Director or Consultant of the Company or an Affiliate.
The granting of any Stock Right to any individual shall neither entitle that
individual to, nor disqualify him or her from, participation in any other grant
of Stock Rights or any grant under any other benefit plan established by the
Company or any Affiliate for Employees, Directors or Consultants. 6. TERMS AND
CONDITIONS OF OPTIONS. Each Option shall be set forth in an Option Agreement,
duly executed by the Company and, to the extent required by law or requested by
the Company, by the Participant. The Administrator may provide that Options be
granted subject to such terms and conditions, consistent with the terms and
conditions specifically required under this Plan, as the Administrator may deem
appropriate including, without limitation, subsequent approval by the
stockholders of the Company of this Plan or any amendments thereto. The Option
Agreements shall be subject to at least the following terms and conditions: (a)
Non Qualified Options: Each Option intended to be a Non Qualified Option shall
be subject to the terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company, subject to the following
minimum standards for any such Non Qualified Option: (i) Exercise Price: Each
Option Agreement shall state the exercise price (per share) of the Shares
covered by each Option, which exercise price shall be determined by the
Administrator and shall be at least equal to the Fair Market Value per share of
Common Stock on the date of grant of the Option. (ii) Number of Shares: Each
Option Agreement shall state the number of Shares to which it pertains. (iii)
Vesting: Each Option Agreement shall state the date or dates on which it first
is exercisable and the date after which it may no longer be exercised, and may
provide that the Option rights accrue or become exercisable in installments over
a period of months or years, or upon the occurrence of certain performance
conditions or the attainment of stated goals or events. (iv) Additional
Conditions: Exercise of any Option may be conditioned upon the Participant’s
execution of a Share purchase agreement in a form satisfactory to the
Administrator providing for certain protections for the Company and its other
stockholders, including requirements that: A. The Participant’s or the
Participant’s Survivors’ right to sell or transfer the Shares may be restricted;
and A-5



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin006.jpg]
B. The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions. (v) Term of Option: Each Option
shall terminate not more than ten years from the date of the grant or at such
earlier time as the Option Agreement may provide. (b) ISOs: Each Option intended
to be an ISO shall be issued only to an Employee who is deemed to be a resident
of the United States for tax purposes, and shall be subject to the following
terms and conditions, with such additional restrictions or changes as the
Administrator determines are appropriate but not in conflict with Section 422 of
the Code and relevant regulations and rulings of the Internal Revenue Service:
(i) Minimum standards: The ISO shall meet the minimum standards required of Non
Qualified Options, as described in Paragraph 6(a) above, except clause (i) and
(v) thereunder. (ii) Exercise Price: Immediately before the ISO is granted, if
the Participant owns, directly or by reason of the applicable attribution rules
in Section 424(d) of the Code: A. 10% or less of the total combined voting power
of all classes of stock of the Company or an Affiliate, the exercise price per
share of the Shares covered by each ISO shall not be less than 100% of the Fair
Market Value per share of the Common Stock on the date of grant of the Option;
or B. More than 10% of the total combined voting power of all classes of stock
of the Company or an Affiliate, the exercise price per share of the Shares
covered by each ISO shall not be less than 110% of the Fair Market Value per
share of the Common Stock on the date of grant of the Option. (iii) Term of
Option: For Participants who own: A. 10% or less of the total combined voting
power of all classes of stock of the Company or an Affiliate, each ISO shall
terminate not more than ten years from the date of the grant or at such earlier
time as the Option Agreement may provide; or B. More than 10% of the total
combined voting power of all classes of stock of the Company or an Affiliate,
each ISO shall terminate not more than five years from the date of the grant or
at such earlier time as the Option Agreement may provide. (iv) Limitation on
Yearly Exercise: The Option Agreements shall restrict the amount of ISOs which
may become exercisable in any calendar year (under this or any other ISO plan of
the Company or an Affiliate) so that the aggregate Fair Market Value (determined
on the date each ISO is granted) of the stock with respect to which ISOs are
exercisable for the first time by the Participant in any calendar year does not
exceed $100,000. 7. TERMS AND CONDITIONS OF STOCK GRANTS. Each Stock Grant to a
Participant shall state the principal terms in a Stock Grant Agreement duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant. The Stock Grant Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards: A-6



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin007.jpg]
(a) Each Stock Grant Agreement shall state the purchase price per share, if any,
of the Shares covered by each Stock Grant, which purchase price shall be
determined by the Administrator but shall not be less than the minimum
consideration required by the laws of the state of Nevada, if any, on the date
of the grant of the Stock Grant; (b) Each Stock Grant Agreement shall state the
number of Shares to which the Stock Grant pertains; (c) Each Stock Grant
Agreement shall include the terms of any right of the Company to restrict or
reacquire the Shares subject to the Stock Grant, including the time period or
attainment of Performance Goals or such other performance criteria upon which
such rights shall accrue and the purchase price therefor, if any; and (d)
Dividends (other than stock dividends to be issued pursuant to Section 24 of the
Plan) may accrue but shall not be paid prior to the time, and may be paid only
to the extent that the restrictions or rights to reacquire the Shares subject to
the Stock Grant lapse. 8. TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS. The
Administrator shall have the right to grant other Stock-Based Awards based upon
the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
stock appreciation rights, phantom stock awards or stock units. The principal
terms of each Stock-Based Award shall be set forth in a Stock- Based Award
Agreement, duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Stock-Based Award Agreement
shall be in a form approved by the Administrator and shall contain terms and
conditions which the Administrator determines to be appropriate and in the best
interest of the Company. Each Stock-Based Award Agreement shall include the
terms of any right of the Company including the right to terminate the
Stock-Based Award without the issuance of Shares, the terms of any vesting
conditions, Performance Goals or events upon which Shares shall be issued,
provided that dividends (other than stock dividends to be issued pursuant to
Section 24 of the Plan) or dividend equivalents may accrue but shall not be paid
prior to and may be paid only to the extent that the Shares subject to the
Stock-Based Award vest. Under no circumstances may the Agreement covering stock
appreciation rights (a) have an exercise price (per share) that is less than the
Fair Market Value per share of Common Stock on the date of grant or (b) expire
more than ten years following the date of grant. The Company intends that the
Plan and any Stock-Based Awards granted hereunder be exempt from the application
of Section 409A of the Code or meet the requirements of paragraphs (2), (3) and
(4) of subsection (a) of Section 409A of the Code, to the extent applicable, and
be operated in accordance with Section 409A so that any compensation deferred
under any Stock-Based Award (and applicable investment earnings) shall not be
included in income under Section 409A of the Code. Any ambiguities in the Plan
shall be construed to effect the intent as described in this Paragraph 8. 9.
PERFORMANCE BASED AWARDS. The Committee shall determine whether, with respect to
a performance period, the applicable Performance Goals have been met with
respect to a given Participant and, if they have, to so certify and ascertain
the amount of the applicable Performance-Based Award. No Performance-Based
Awards will be issued for such performance period until such certification is
made by the Committee. The number of Shares issued in respect of a
Performance-Based Award determined by the Committee for a performance period
shall be paid to the Participant at such time as determined by the Committee in
its sole discretion after the end of such performance period, and any dividends
(other than stock dividends to be issued pursuant to Section 24 of the Plan) or
dividend equivalents that accrue shall only be paid in respect of the number of
Shares earned in respect of such Performance-Based Award. 10. EXERCISE OF
OPTIONS AND ISSUE OF SHARES. An Option (or any part or installment thereof)
shall be exercised by giving written notice to the Company or its designee (in a
form acceptable to the Administrator, which may include electronic notice),
together with provision for payment of the aggregate exercise price in
accordance with this Paragraph 10 for the Shares as to which the Option A-7



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin008.jpg]
is being exercised, and upon compliance with any other condition(s) set forth in
the Option Agreement. Such notice shall be signed by the person exercising the
Option (which signature may be provided electronically in a form acceptable to
the Administrator), shall state the number of Shares with respect to which the
Option is being exercised and shall contain any representation required by the
Plan or the Option Agreement. Payment of the exercise price for the Shares as to
which such Option is being exercised shall be made (a) in United States dollars
in cash or by check, or (b) at the discretion of the Administrator, through
delivery of shares of Common Stock held for at least six months (if required to
avoid negative accounting treatment) having a Fair Market Value equal as of the
date of the exercise to the aggregate cash exercise price for the number of
Shares as to which the Option is being exercised, or (c) at the discretion of
the Administrator, by having the Company retain from the Shares otherwise
issuable upon exercise of the Option, a number of Shares having a Fair Market
Value equal as of the date of exercise to the aggregate exercise price for the
number of Shares as to which the Option is being exercised, or (d) at the
discretion of the Administrator, in accordance with a cashless exercise program
established with a securities brokerage firm, and approved by the Administrator,
or (e) at the discretion of the Administrator, by any combination of (a), (b),
(c) and (d) above or (f) at the discretion of the Administrator, by payment of
such other lawful consideration as the Administrator may determine.
Notwithstanding the foregoing, the Administrator shall accept only such payment
on exercise of an ISO as is permitted by Section 422 of the Code. The Company
shall then reasonably promptly deliver the Shares as to which such Option was
exercised to the Participant (or to the Participant’s Survivors, as the case may
be). In determining what constitutes “reasonably promptly,” it is expressly
understood that the issuance and delivery of the Shares may be delayed by the
Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be fully paid, non-assessable Shares. 11. PAYMENT IN
CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND STOCK- BASED AWARDS AND ISSUE
OF SHARES. Any Stock Grant or Stock-Based Award requiring payment of a purchase
price for the Shares as to which such Stock Grant or Stock-Based Award is being
granted shall be made (a) in United States dollars in cash or by check, or (b)
at the discretion of the Administrator, through delivery of shares of Common
Stock held for at least six months (if required to avoid negative accounting
treatment) and having a Fair Market Value equal as of the date of payment to the
purchase price of the Stock Grant or Stock-Based Award, or (c) at the discretion
of the Administrator, by any combination of (a) and (b) above; or (d) at the
discretion of the Administrator, by payment of such other lawful consideration
as the Administrator may determine. The Company shall, when required by the
applicable Agreement, reasonably promptly deliver the Shares as to which such
Stock Grant or Stock-Based Award was made to the Participant (or to the
Participant’s Survivors, as the case may be), subject to any escrow provision
set forth in the applicable Agreement. In determining what constitutes
“reasonably promptly,” it is expressly understood that the issuance and delivery
of the Shares may be delayed by the Company in order to comply with any law or
regulation (including, without limitation, state securities or “blue sky” laws)
which requires the Company to take any action with respect to the Shares prior
to their issuance. 12. RIGHTS AS A STOCKHOLDER. No Participant to whom a Stock
Right has been granted shall have rights as a stockholder with respect to any
Shares covered by such Stock Right except after due exercise of an Option or
issuance of Shares as set forth in any Agreement, tender of the aggregate
exercise or purchase price, if any, for the Shares being purchased and
registration of the Shares in the Company’s share register in the name of the
Participant. 13. ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS. By its
terms, a Stock Right granted to a Participant shall not be transferable by the
Participant other than (i) by will or by the laws of descent and distribution,
or (ii) as approved by the Administrator in its discretion and set forth in the
applicable Agreement provided that no Stock Right may be transferred by a
Participant for value. Notwithstanding A-8



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin009.jpg]
the foregoing, an ISO transferred except in compliance with clause (i) above
shall no longer qualify as an ISO. The designation of a beneficiary of a Stock
Right by a Participant, with the prior approval of the Administrator and in such
form as the Administrator shall prescribe, shall not be deemed a transfer
prohibited by this Paragraph 13. Except as provided above during the
Participant’s lifetime a Stock Right shall only be exercisable by or issued to
such Participant (or his or her legal representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
any Stock Right or of any rights granted thereunder contrary to the provisions
of this Plan, or the levy of any attachment or similar process upon a Stock
Right, shall be null and void. 14. EFFECT ON OPTIONS OF TERMINATION OF SERVICE
OTHER THAN FOR CAUSE OR DEATH OR DISABILITY. Except as otherwise provided in a
Participant’s Option Agreement, in the event of a termination of service
(whether as an Employee, Director or Consultant) with the Company or an
Affiliate before the Participant has exercised an Option, the following rules
apply: (a) A Participant who ceases to be an Employee, Director or Consultant of
the Company or of an Affiliate (for any reason other than termination for Cause,
Disability, or death for which events there are special rules in Paragraphs 15,
16, and 17, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in a
Participant’s Option Agreement. (b) Except as provided in Subparagraph (c)
below, or Paragraph 16 or 17, in no event may an Option intended to be an ISO,
be exercised later than three months after the Participant’s termination of
employment. (c) The provisions of this Paragraph 14, and not the provisions of
Paragraph 16 or 17, shall apply to a Participant who subsequently becomes
Disabled or dies after the termination of employment, director status or
consultancy; provided, however, in the case of a Participant’s Disability or
death within three months after the termination of employment, director status
or consultancy, the Participant or the Participant’s Survivors may exercise the
Option within one year after the date of the Participant’s termination of
service, but in no event after the date of expiration of the term of the Option.
(d) Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the
Administrator determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute Cause,
then such Participant shall forthwith cease to have any right to exercise any
Option. (e) A Participant to whom an Option has been granted under the Plan who
is absent from the Company or an Affiliate because of temporary disability (any
disability other than a Disability as defined in Paragraph 1 hereof), or who is
on leave of absence for any purpose, shall not, during the period of any such
absence, be deemed, by virtue of such absence alone, to have terminated such
Participant’s employment, director status or consultancy with the Company or
with an Affiliate, except as the Administrator may otherwise expressly provide;
provided, however, that, for ISOs, any leave of absence granted by the
Administrator of greater than three months, unless pursuant to a contract or
statute that guarantees the right to reemployment, shall cause such ISO to
become a Non-Qualified Option on the date that is six months following the
commencement of such leave of absence. (f) Except as required by law or as set
forth in a Participant’s Option Agreement, Options granted under the Plan shall
not be affected by any change of a Participant’s status within or among the
Company and any Affiliates, so long as the Participant continues to be an
Employee, director or Consultant of the Company or any Affiliate. A-9



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin010.jpg]
15. EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR CAUSE. Except as otherwise
provided in a Participant’s Option Agreement, the following rules apply if the
Participant’s service (whether as an Employee, director or Consultant) with the
Company or an Affiliate is terminated for Cause prior to the time that all his
or her outstanding Options have been exercised: (a) All outstanding and
unexercised Options as of the time the Participant is notified his or her
service is terminated for Cause will immediately be forfeited. (b) Cause is not
limited to events which have occurred prior to a Participant’s termination of
service, nor is it necessary that the Administrator’s finding of Cause occur
prior to termination. If the Administrator determines, subsequent to a
Participant’s termination of service but prior to the exercise of an Option,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute Cause, then the right to exercise any
Option is forfeited. 16. EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR
DISABILITY. Except as otherwise provided in a Participant’s Option Agreement:
(a) A Participant who ceases to be an Employee, director or Consultant of the
Company or of an Affiliate by reason of Disability may exercise any Option
granted to such Participant: (i) To the extent that the Option has become
exercisable but has not been exercised on the date of the Participant’s
termination of service due to Disability; and (ii) In the event rights to
exercise the Option accrue periodically, to the extent of a pro rata portion
through the date of the Participant’s termination of service due to Disability
of any additional vesting rights that would have accrued on the next vesting
date had the Participant not become Disabled. The proration shall be based upon
the number of days accrued in the current vesting period prior to the date of
the Participant’s termination of service due to Disability. (b) A Disabled
Participant may exercise the Option only within the period ending one year after
the date of the Participant’s termination of service due to Disability,
notwithstanding that the Participant might have been able to exercise the Option
as to some or all of the Shares on a later date if the Participant had not been
terminated due to Disability and had continued to be an Employee, director or
Consultant or, if earlier, within the originally prescribed term of the Option.
(c) The Administrator shall make the determination both of whether Disability
has occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company. 17. EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR
CONSULTANT. Except as otherwise provided in a Participant’s Option Agreement:
(a) In the event of the death of a Participant while the Participant is an
Employee, director or Consultant of the Company or of an Affiliate, such Option
may be exercised by the Participant’s Survivors: (i) To the extent that the
Option has become exercisable but has not been exercised on the date of death;
and A-10



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin011.jpg]
(ii) In the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of death of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
died. The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death. (b) If the
Participant’s Survivors wish to exercise the Option, they must take all
necessary steps to exercise the Option within one year after the date of death
of such Participant, notwithstanding that the decedent might have been able to
exercise the Option as to some or all of the Shares on a later date if he or she
had not died and had continued to be an Employee, director or Consultant or, if
earlier, within the originally prescribed term of the Option. 18. EFFECT OF
TERMINATION OF SERVICE ON STOCK GRANTS AND STOCK-BASED AWARDS. In the event of a
termination of service (whether as an Employee, Director or Consultant) with the
Company or an Affiliate for any reason before the Participant has accepted a
Stock Grant or a Stock-Based Award and paid the purchase price, if required,
such grant shall terminate. For purposes of this Paragraph 18, a Participant to
whom a Stock Grant or Stock-Based Award has been issued under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a Disability as defined in Paragraph 1
hereof), or who is on leave of absence for any purpose, shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide. In addition, for purposes of this Paragraph 18 any change of
employment or other service within or among the Company and any Affiliates shall
not be treated as a termination of employment, director status or consultancy so
long as the Participant continues to be an Employee, Director or Consultant of
the Company or any Affiliate. Except as otherwise provided in a Participant’s
Agreement, in the event of a termination of service for any reason (whether as
an Employee, Director or Consultant), other than termination for Cause, death or
Disability for which there are special rules in Paragraphs 19, 20, and 21 below,
before all forfeiture provisions or Company rights of repurchase shall have
lapsed, then the Company shall have the right to cancel or repurchase that
number of Shares subject to a Stock Grant or Stock-Based Award as to which the
Company’s forfeiture or repurchase rights have not lapsed. 19. EFFECT ON STOCK
GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE FOR CAUSE. Except as
otherwise provided in a Participant’s Agreement, the following rules apply if
the Participant’s service (whether as an Employee, Director or Consultant) with
the Company or an Affiliate is terminated for Cause: (a) All Shares subject to
any Stock Grant or Stock-Based Award that remain subject to forfeiture
provisions or as to which the Company shall have a repurchase right shall be
immediately forfeited to the Company as of the time the Participant is notified
his or her service is terminated for Cause. (b) Cause is not limited to events
which have occurred prior to a Participant’s termination of service, nor is it
necessary that the Administrator’s finding of Cause occur prior to termination.
If the Administrator determines, subsequent to a Participant’s termination of
service, that either prior or subsequent to the Participant’s termination the
Participant engaged in conduct which would constitute Cause, then all Shares
subject to any Stock Grant or Stock- Based Award that remained subject to
forfeiture provisions or as to which the Company had a repurchase right on the
date of termination shall be immediately forfeited to the Company. A-11



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin012.jpg]
20. EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE FOR
DISABILITY. Except as otherwise provided in a Participant’s Agreement, the
following rules apply if a Participant ceases to be an Employee, Director or
Consultant of the Company or of an Affiliate by reason of Disability: to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of Disability, they shall be exercisable; provided, however,
that in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant or Stock-Based Award through
the date of Disability as would have lapsed had the Participant not become
Disabled. The proration shall be based upon the number of days accrued prior to
the date of Disability. The Administrator shall make the determination both as
to whether Disability has occurred and the date of its occurrence (unless a
procedure for such determination is set forth in another agreement between the
Company and such Participant, in which case such procedure shall be used for
such determination). If requested, the Participant shall be examined by a
physician selected or approved by the Administrator, the cost of which
examination shall be paid for by the Company. 21. EFFECT ON STOCK GRANTS AND
STOCK-BASED AWARDS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT. Except as
otherwise provided in a Participant’s Agreement, the following rules apply in
the event of the death of a Participant while the Participant is an Employee,
Director or Consultant of the Company or of an Affiliate: to the extent the
forfeiture provisions or the Company’s rights of repurchase have not lapsed on
the date of death, they shall be exercisable; provided, however, that in the
event such forfeiture provisions or rights of repurchase lapse periodically,
such provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant or Stock-Based Award through the date of
death as would have lapsed had the Participant not died. The proration shall be
based upon the number of days accrued prior to the Participant’s date of death.
22. PURCHASE FOR INVESTMENT. Unless the offering and sale of the Shares shall
have been effectively registered under the Securities Act, the Company shall be
under no obligation to issue Shares under the Plan unless and until the
following conditions have been fulfilled: (a) The person who receives a Stock
Right shall warrant to the Company, prior to the receipt of Shares, that such
person is acquiring such Shares for his or her own account, for investment, and
not with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person acquiring such Shares shall be bound by the
provisions of the following legend (or a legend in substantially similar form)
which shall be endorsed upon the certificate evidencing the Shares issued
pursuant to such exercise or such grant of a Stock Right: “The shares
represented by this certificate have been taken for investment and they may not
be sold or otherwise transferred by any person, including a pledgee, unless (1)
either (a) a Registration Statement with respect to such shares shall be
effective under the Securities Act of 1933, as amended, or (b) the Company shall
have received an opinion of counsel satisfactory to it that an exemption from
registration under such Act is then available, and (2) there shall have been
compliance with all applicable state securities laws.” (b) At the discretion of
the Administrator, the Company shall have received an opinion of its counsel
that the Shares may be issued in compliance with the Securities Act without
registration thereunder. 23. DISSOLUTION OR LIQUIDATION OF THE COMPANY. Upon the
dissolution or liquidation of the Company, all Options granted under this Plan
which as of such date shall not have been exercised and all Stock Grants and
Stock-Based Awards which have not been accepted, to the extent A-12



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin013.jpg]
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement. 24. ADJUSTMENTS. Upon the occurrence of
any of the following events, a Participant’s rights with respect to any Stock
Right granted to him or her hereunder shall be adjusted as hereinafter provided,
unless otherwise specifically provided in a Participant’s Agreement. (a) Stock
Dividends and Stock Splits. If (i) the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, each Stock Right and the number of
shares of Common Stock deliverable thereunder shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made
including, in the exercise or purchase price per share and the Performance Goals
applicable to outstanding Performance-Based Awards, to reflect such events. The
number of Shares subject to the limitations in Paragraph 3(a) and 4(c) shall
also be proportionately adjusted upon the occurrence of such events. (b)
Corporate Transactions. If the Company is to be consolidated with or acquired by
another entity in a merger, consolidation, or sale of all or substantially all
of the Company’s assets or the acquisition of all of the outstanding voting
stock of the Company in a single transaction or a series of related transactions
by a single entity other than a transaction to merely change the state of
incorporation (a “Corporate Transaction”), the Administrator or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”), shall, as to outstanding Options, either (i) make
appropriate provision for the continuation of such Options by substituting on an
equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
such Options must be exercised (either (A) to the extent then exercisable or,
(B) at the discretion of the Administrator, any such Options being made
partially or fully exercisable for purposes of this Subparagraph), within a
specified number of days of the date of such notice, at the end of which period
such Options which have not been exercised shall terminate; or (iii) terminate
such Options in exchange for payment of an amount equal to the consideration
payable upon consummation of such Corporate Transaction to a holder of the
number of shares of Common Stock into which such Option would have been
exercisable (either (A) to the extent then exercisable or, (B) at the discretion
of the Administrator, any such Options being made partially or fully exercisable
for purposes of this Subparagraph) less the aggregate exercise price thereof.
For purposes of determining the payments to be made pursuant to Subclause (iii)
above, in the case of a Corporate Transaction the consideration for which, in
whole or in part, is other than cash, the consideration other than cash shall be
valued at the fair value thereof as determined in good faith by the Board of
Directors. With respect to outstanding Stock Grants, the Administrator or the
Successor Board, shall make appropriate provision for the continuation of such
Stock Grants on the same terms and conditions by substituting on an equitable
basis for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding Shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring
entity. In lieu of the foregoing, in connection with any Corporate Transaction,
the Administrator may provide that, upon consummation of the Corporate
Transaction, each outstanding Stock Grant shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising such Stock Grant (to the extent such Stock Grant is no longer subject
to any forfeiture or repurchase rights then in effect or, at the discretion of
the Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction). A-13



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin014.jpg]
In taking any of the actions permitted under this Paragraph 24(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically. (c) Recapitalization or Reorganization. In the event of a
recapitalization or reorganization of the Company other than a Corporate
Transaction pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option or accepting a Stock Grant after the
recapitalization or reorganization shall be entitled to receive for the price
paid upon such exercise or acceptance if any, the number of replacement
securities which would have been received if such Option had been exercised or
Stock Grant accepted prior to such recapitalization or reorganization. (d)
Adjustments to Stock-Based Awards. Upon the happening of any of the events
described in Subparagraphs (a), (b) or (c) above, any outstanding Stock-Based
Award shall be appropriately adjusted to reflect the events described in such
Subparagraphs. The Administrator or the Successor Board shall determine the
specific adjustments to be made under this Paragraph 24, including, but not
limited to the effect of any, Corporate Transaction and, subject to Paragraph 4,
its determination shall be conclusive. (e) Modification of Options.
Notwithstanding the foregoing, any adjustments made pursuant to Subparagraph
(a), (b) or (c) above with respect to Options shall be made only after the
Administrator determines whether such adjustments would (i) constitute a
“modification” of any ISOs (as that term is defined in Section 424(h) of the
Code) or (ii) cause any adverse tax consequences for the holders of Options,
including, but not limited to, pursuant to Section 409A of the Code. If the
Administrator determines that such adjustments made with respect to Options
would constitute a modification or other adverse tax consequence, it may refrain
from making such adjustments, unless the holder of an Option specifically agrees
in writing that such adjustment be made and such writing indicates that the
holder has full knowledge of the consequences of such “modification” on his or
her income tax treatment with respect to the Option. This paragraph shall not
apply to the acceleration of the vesting of any ISO that would cause any portion
of the ISO to violate the annual vesting limitation contained in Section 422(d)
of the Code, as described in Paragraph 6(b)(iv). 25. ISSUANCES OF SECURITIES.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right. 26. FRACTIONAL SHARES. No
fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof. 27. CONVERSION OF ISOs INTO NON
QUALIFIED OPTIONS; TERMINATION OF ISOs. The Administrator, at the written
request of any Participant, may in its discretion take such actions as may be
necessary to convert such Participant’s ISOs (or any portions thereof) that have
not been exercised on the date of conversion into Non Qualified Options at any
time prior to the expiration of such ISOs, regardless of whether the Participant
is an Employee of the Company or an Affiliate at the time of such conversion. At
the time of such conversion, the Administrator (with the consent of the
Participant) may impose such conditions on the exercise of the resulting Non
Qualified Options as the Administrator in its discretion may determine, provided
that such conditions shall not be inconsistent with this Plan. Nothing in the
Plan shall be deemed to give any Participant the right to have such
Participant’s ISOs converted into Non Qualified Options, and no such conversion
shall occur until and unless the Administrator takes appropriate action. The
Administrator, with the consent of the Participant, may also terminate any
portion of any ISO that has not been exercised at the time of such conversion.
A-14



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin015.jpg]
28. WITHHOLDING. In the event that any federal, state, or local income taxes,
employment taxes, Federal Insurance Contributions Act (“F.I.C.A.”) withholdings
or other amounts are required by applicable law or governmental regulation to be
withheld from the Participant’s salary, wages or other remuneration in
connection with the issuance of a Stock Right or Shares under the Plan or for
any other reason required by law, the Company may withhold from the
Participant’s compensation, if any, or may require that the Participant advance
in cash to the Company, or to any Affiliate of the Company which employs or
employed the Participant, the statutory minimum amount of such withholdings
unless a different withholding arrangement, including the use of shares of the
Company’s Common Stock or a promissory note, is authorized by the Administrator
(and permitted by law). For purposes hereof, the fair market value of the shares
withheld for purposes of payroll withholding shall be determined in the manner
set forth under the definition of Fair Market Value provided in Paragraph 1
above, as of the most recent practicable date prior to the date of exercise. If
the Fair Market Value of the shares withheld is less than the amount of payroll
withholdings required, the Participant may be required to advance the difference
in cash to the Company or the Affiliate employer. The Administrator in its
discretion may condition the exercise of an Option for less than the then Fair
Market Value on the Participant’s payment of such additional withholding. 29.
NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION. Each Employee who receives an
ISO must agree to notify the Company in writing immediately after the Employee
makes a Disqualifying Disposition of any Shares acquired pursuant to the
exercise of an ISO. A Disqualifying Disposition is defined in Section 424(c) of
the Code and includes any disposition (including any sale or gift) of such
Shares before the later of (a) two years after the date the Employee was granted
the ISO, or (b) one year after the date the Employee acquired Shares by
exercising the ISO, except as otherwise provided in Section 424(c) of the Code.
If the Employee has died before such Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.
30. TERMINATION OF THE PLAN. The Plan will terminate on April 11, 2030, the date
which is ten years from the earlier of the date of its adoption by the Board of
Directors and the date of its approval by the stockholders of the Company. The
Plan may be terminated at an earlier date by vote of the stockholders or the
Board of Directors of the Company; provided, however, that any such earlier
termination shall not affect any Agreements executed prior to the effective date
of such termination. Termination of the Plan shall not affect any Stock Rights
theretofore granted. 31. AMENDMENT OF THE PLAN AND AGREEMENTS. The Plan may be
amended by the stockholders of the Company. The Plan may also be amended by the
Administrator, provided that any amendment approved by the Administrator which
the Administrator determines is of a scope that requires stockholder approval
shall be subject to obtaining such stockholder approval including, without
limitation, to the extent necessary to qualify any or all outstanding Stock
Rights granted under the Plan or Stock Rights to be granted under the Plan for
favorable federal income tax treatment as may be afforded incentive stock
options under Section 422 of the Code and to the extent necessary to qualify the
Shares issuable under the Plan for listing on any national securities exchange
or quotation in any national automated quotation system of securities dealers.
Other than as set forth in Paragraph 24 of the Plan, the Administrator may not
without stockholder approval reduce the exercise price of an Option or cancel
any outstanding Option in exchange for a replacement option having a lower
exercise price, any Stock Grant, any other Stock-Based Award or for cash. In
addition, the Administrator may not take any other action that is considered a
direct or indirect “repricing” for purposes of the stockholder approval rules of
the applicable securities exchange or inter-dealer quotation system on which the
Shares are listed, including any other action that is treated as a repricing
under generally accepted accounting principles. Any modification or amendment of
the Plan shall not, without the consent of a Participant, adversely affect his
or her rights under a Stock Right previously granted to him or her, unless such
amendment is required by applicable law or necessary to preserve the economic
value of such Stock Right. With the consent of the Participant affected, the
Administrator may amend outstanding Agreements in a manner which may be adverse
to the Participant but which is not inconsistent with the Plan. In the
discretion of the Administrator, outstanding Agreements may be amended by the
Administrator in a manner which is not adverse to A-15



--------------------------------------------------------------------------------



 
[a2020plan202006258kfilin016.jpg]
the Participant. Nothing in this Paragraph 31 shall limit the Administrator’s
authority to take any action permitted pursuant to Paragraph 24. 32. EMPLOYMENT
OR OTHER RELATIONSHIP. Nothing in this Plan or any Agreement referred to herein
shall be deemed to prevent the Company or an Affiliate from terminating the
employment, consultancy or director status of a Participant, nor to prevent a
Participant from terminating his or her own employment, consultancy or director
status or to give any Participant a right to be retained in employment or other
service by the Company or any Affiliate for any period of time. 33. SECTION
409A. If a Participant is a “specified employee” as defined in Section 409A of
the Code (and as applied according to procedures of the Company and its
Affiliates) as of his separation from service, to the extent any payment under
this Plan or pursuant to the grant of a Stock-Based Award constitutes deferred
compensation (after taking into account any applicable exemptions from Section
409A of the Code), and to the extent required by Section 409A of the Code, no
payments due under this Plan or pursuant to a Stock-Based Award may be made
until the earlier of: (i) the first day of the seventh month following the
Participant’s separation from service, or (ii) the Participant’s date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, without interest, on the first day of
the seventh month following the Participant’s separation from service. The
Administrator shall administer the Plan with a view toward ensuring that Stock
Rights under the Plan that are subject to Section 409A of the Code comply with
the requirements thereof and that Options under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Administrator nor any
member of the Board, nor the Company nor any of its Affiliates, nor any other
person acting hereunder on behalf of the Company, the Administrator or the Board
shall be liable to a Participant or any Survivor by reason of the acceleration
of any income, or the imposition of any additional tax or penalty, with respect
to a Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise. 34. CLAWBACK. Notwithstanding anything to
the contrary contained in this Plan, the Company may recover from a Participant
any compensation received from any Stock Right (whether or not settled) or cause
a Participant to forfeit any Stock Right (whether or not vested) in the event
that the Company’s Clawback Policy then in effect is triggered. 35. GOVERNING
LAW. This Plan shall be construed and enforced in accordance with the law of the
state of Nevada, without giving effect to the conflict of law principles
thereof. A-16



--------------------------------------------------------------------------------



 